Citation Nr: 1033018	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the knees, 
asserted to be secondary to the service-connected posttraumatic 
arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and December 2006 rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

After a careful review of the record, the Board finds that a 
remand for additional development is necessary before proceeding 
to evaluate the merits of the Veteran's claim.  

The competent evidence of record includes a diagnosis of 
arthritis of the bilateral knees.  However, the record contains 
conflicting medical opinions regarding the etiology of this 
disability.  Specifically, in November 2006, a private treating 
physician opined that the Veteran's "knee arthritis is more 
likely than not aggravated or caused by the ankle condition."  
Also in that same month, another private treating physician 
opined that the Veteran's "bilateral knee condition is 
aggravated or caused by his service related right ankle 
condition."  Significantly, however, neither of these doctors 
provided any rationale to support their opinions.  

Conversely, a June 2002 VA examiner opined that "[i]t is not 
likely that the condition of the knees . . . [is] related to 
[the] right ankle condition."  In June 2005, this same examiner 
reiterated that "the [V]eteran's bilateral knees are not likely 
related to his service-connected right ankle condition."  In 
neither opinion, however, did the examiner provide any rationale 
for those conclusions.  

Also, in June 2008, another VA examiner concluded that the 
Veteran's "current bilateral knee condition is less likely as 
not caused by or related to his in-service right ankle 
fracture."  An October 2009 VA examiner, who also conducted the 
prior evaluations in June 2002 and June 2005, again concluded 
that "the [V]eteran's bilateral knee disabilities are not as 
likely as not related to his service-connected right ankle 
disability."  Significantly, however, neither the June 2008 nor 
the October 2009 VA examiner addressed the question of whether 
the Veteran's service-connected right ankle disability aggravated 
his bilateral knee disability.  

In the absence of an adequate medical opinion concerning this 
disability, the Board believes that a remand of the Veteran's 
appeal is necessary.  The purpose of the remand is to accord the 
Veteran an appropriate VA examination to determine, to the extent 
possible, whether the arthritis of his knees was aggravated by 
his service-connected right ankle disability.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that 
VA's duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any knee disorder 
that he may have.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

For any knee disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such 
disability was aggravated (permanently 
worsened beyond normal progression) by the 
service-connected posttraumatic 
osteoarthritis of the Veteran's right 
ankle.  [If the Veteran is found to have a 
knee disorder that is aggravated by his 
service-connected right ankle disability, 
the examiner should quantify the 
approximate degree of aggravation.]  

Complete rationale should be given for all 
opinions expressed.  

2.  Following completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for arthritis of the 
knees, asserted to be secondary to the 
service-connected posttraumatic arthritis 
of the right ankle.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans' Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


